              Case 2:19-cr-00203-RSM Document 425 Filed 12/22/20 Page 1 of 4




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8       UNITED STATES OF AMERICA,
                                                       CASE NO. CR19-203RSM
 9
                     Plaintiff
10                                                     ORDER DENYING EMERGENCY
              v.                                       MOTION TO REOPEN DETENTION
11                                                     HEARING
         MITCHELL VAUGHAN,
12
                     Defendant.
13

14
             This matter comes before the Court on the Emergency Motion to Reopen Detention
15
     Hearing filed by Defendant Mitchell Vaughan. Dkt. #420.1 Mr. Vaughan moves the Court to
16

17   reopen the detention hearing in this matter pursuant to 18 U.S.C. § 3142(e). The Government

18   has responded in opposition to the motion. Dkt. #424. Oral argument has not been requested

19   and the Court finds it unnecessary for the purposes of this motion.
20           Mr. Vaughan was indicted on October 17, 2019, with Conspiracy to Distribute Controlled
21
     Substances in violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(A). Dkt. #1. He stipulated to
22
     detention on October 28, 2019, at least in part because of outstanding Pierce County and
23
     Department of Corrections warrants. Dkt. #107; Dkt #420 at 2. Magistrate Judge Theiler issued
24

25   a Detention Order finding that no condition or combination of conditions which defendant can

26
     1
       The Court notes that this emergency motion has been filed consistent with the procedures set
27   forth in General Order 03-20.


     ORDER DENYING EMERGENCY MOTION TO REOPEN DETENTION HEARING – 1
              Case 2:19-cr-00203-RSM Document 425 Filed 12/22/20 Page 2 of 4




     meet will reasonably assure the appearance of defendant as required and the safety of other
 1

 2   persons and the community. Dkt. #111 at 1. She noted that Defendant has been charged with a

 3   drug offense, the maximum penalty of which is in excess of ten years and that therefore there is

 4   a rebuttable presumption against defendant as to both dangerousness and flight risk under 18
 5
     U.S.C. § 3142(e). Id. at 1–2. Mr. Vaughan pleaded guilty to Conspiracy to Distribute Controlled
 6
     Substances, in violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(B), on December 2, 2020. Dkt.
 7
     #398. His sentencing is scheduled for February 22, 2021. Id. He is currently housed at the
 8
     Federal Detention Center (“FDC”).
 9

10          Mr. Vaughan’s reason for bringing this Motion now, after being detained for more than

11   a year, is that a recent outbreak of COVID-19 at the FDC presents a material change in
12   circumstances. Dkt. #420 at 3. Mr. Vaughan’s medical records indicate that he suffers from type
13
     2 diabetes mellitus and asthma. See Dkt. #422. He has recently been prescribed medication for
14
     his diabetes and an albuterol inhaler for his asthma. Id. Mr. Vaughan is 34 years old. Id. He
15
     presents no further evidence or analysis of the severity of his conditions.
16

17          The CDC lists type 2 diabetes mellitus as an underlying medical condition that puts an

18   adult at increased risk for severe illness from COVID-19. See “People with Certain Medical

19   Conditions,” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
20   medical-conditions.html (updated December 1, 2020) (last visited on December 21, 2020).
21
     Adults with “asthma (moderate-to-severe)” “might be” at an increased risk for severe illness. Id.
22
     The CDC website advises those with type 2 diabetes to continue taking diabetes medicine as
23
     usual, and advises those with moderate-to-severe asthma to keep their asthma under control and
24

25   to continue to use inhalers with steroids. Id.

26

27


     ORDER DENYING EMERGENCY MOTION TO REOPEN DETENTION HEARING – 2
              Case 2:19-cr-00203-RSM Document 425 Filed 12/22/20 Page 3 of 4




            A detention hearing may be reopened at any time before trial “if the judicial officer finds
 1

 2   that information exists that was not known to the movant at the time of the hearing and that has

 3   a material bearing on the issue whether there are conditions of release that will reasonably assure

 4   the appearance of such person as required and the safety of any other person and the community.”
 5
     18 U.S.C. § 3142(f). This Court has previously recognized that the COVID-19 crisis may require
 6
     a procedure for the emergency filing of motions to reopen detention hearings. See, e.g., General
 7
     Order 03-20. Under 18 U.S.C. § 3143(a), a person who has been found guilty of an offense shall
 8
     be detained unless a judicial officer finds, by clear and convincing evidence, that they are neither
 9

10   a flight risk nor a danger to the community.

11          In prior cases, this Court has repeatedly found that generalized concerns over the current
12   COVID-19 pandemic alone are not a valid basis to reopen the issue of detention. Although the
13
     recent outbreak at the FDC is troubling, it is essentially a generalized concern. Mr. Vaughan has
14
     not presented any citation to legal authority that such alone is a sufficient basis to reopen
15
     detention. To that end, Mr. Vaughan has focused his Motion on his own health issues.
16

17          However, the instant Motion does not directly discuss Mr. Vaughan’s flight risk or danger

18   to the community, which remain key questions. Instead, Mr. Vaughan contends that if he were

19   released he would be immediately picked up on outstanding Pierce County warrants, moved to
20   “a safer institution,” and would therefore pose no danger to the community. Dkt. #420 at 4. Mr.
21
     Vaughan has presented no evidence that an unnamed state jail would be a “safer institution” and
22
     speculates as to what would happen upon his release from the FDC. The Court notes that
23
     effectively transferring a detainee from a facility having an outbreak to another facility because
24

25   it is not having an outbreak could spread the virus to the new facility and therefore pose a danger

26   to the community. This issue is not addressed in the Motion.

27


     ORDER DENYING EMERGENCY MOTION TO REOPEN DETENTION HEARING – 3
             Case 2:19-cr-00203-RSM Document 425 Filed 12/22/20 Page 4 of 4




            The Court finds that Mr. Vaughan has failed to present new information with a material
 1

 2   bearing under 18 U.S.C. § 3142(f). He has failed to demonstrate by clear and convincing

 3   evidence that his release would pose no danger to the community.

 4          The Court notes that Mr. Vaughan’s evidence as to his health conditions is vague. The
 5
     Court does not know the severity of his conditions given the medicine he has been prescribed or
 6
     the adequacy of his future access to medical treatment while detained. Even if the Court were
 7
     presented with further evidence of the risks posed to this Defendant by the outbreak at the FDC,
 8
     the Court questions whether such could be enough to justify release given the initial bases for
 9

10   Judge Theiler to order detention. See Dkt. #111 at 2 (“Defendant has a lengthy criminal history

11   including multiples failures to appear, bench warrants, non-compliance with supervision and
12   commission of new offenses while on supervision, use of alias names and identifiers, pending
13
     charges, outstanding warrants, drug use, history of unstable housing and a history of
14
     unemployment.”).
15
            Accordingly, having reviewed Defendant’s Motion, along with the remainder of the
16

17   record, the Court hereby finds and ORDERS that the “Emergency Motion to Reopen Detention

18   Hearing filed by Defendant Mitchell Vaughan, Dkt. #420, is DENIED.

19          DATED this 22nd day of December, 2020.
20

21

22

23
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27


     ORDER DENYING EMERGENCY MOTION TO REOPEN DETENTION HEARING – 4
